DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2020 has been entered.	

Priority
2.	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/426,977, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Specifically, Application No. 62/426,977 fails to provide support for at least claims 2, 6-8, 17-21, 23 and 29.  As such, the effectively filed date of these claims (if supported by the instant disclosure) is that of the instant application:  11/28/2017.

Claim Analysis
3.	The claims recite in part that the composite active material particles comprise “another material” (claim 1).  It is noted that while the term does not exist within the instant specification, a composite by definition is made of multiple elements, compounds, constituents, etc. such that there is intrinsically “another component” as part of the disclosed composite active material particles in addition to the defined active material.  It is noted that the “another material” as claimed is not limited in any manner in claim 1, and thus reads on any element, compound, constituent, etc.  The instant disclosure teaches examples of said (nano)composite particles including at least the following:

    PNG
    media_image1.png
    568
    359
    media_image1.png
    Greyscale


“In order to avoid dispute on this issue, the composite particle as amended recites a combination of the active material and “another material” (e.g., an inactive material, a material that undergoes less volume expansion than the active material, etc.).  Various examples of the “another” material are provided in the Specification, such as C, metal, ceramic, polymer, e.g.:  [P38 of provisional application).  
Claim Objections
4.	The objections to claims 1 and 2 are withdrawn in view of the removal of the subject matter that was objected to. 

5.	Claim 18 is objected to as it depends on itself.  For compact prosecution purposes it will be examined as if it recited on claim 17.
	Claim 24 does not have any number claim that it depends from as it is marked-up to remove “1” from the claim.  Claim 24 should be amended to depend from claim 1.  
	Appropriate correction is required.  

Claim Rejections - 35 USC § 112
6.	The rejections of claim 1, and thus dependent claims 2-27, claim 2 and claim 27, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement are withdrawn because the subject matter has been removed from the claim (claim 1) or the claims have been cancelled (claims 2 and 27).   
The rejections of claims 3, 5-7 and 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn in view of either the cancellation of the rejected subject matter (claims 3 and 23) or Applicant’s persuasive argument (claims 5-7).  
	The rejections of claim 1, and thus dependent claims 2-27, and claims 2, 3, and 27, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention are withdrawn in view of the removal of the rejected subject matter (claims 1 and 3) or cancellation of the claims (claims 2 and 27).  

7.	Claim 29 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Newly added claim 29 is added, wherein there is not support for said limitation within either of the provisional or non-provisional applications, and the cited portion for support (corresponding to P52 of the PGPUB) does not support the genus presented, and only the single species detailed below.  
The language presented is in effect a genus that is not supported by the single species disclosed in the specification.  The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005); MPEP § 2163. when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc).   Language that would be supported (P52 of the PGPUB) includes:
“…wherein the active material is silicon, and wherein the composite active material particles exhibit less volume change in response to lithium-ion insertion and expansion compared to pure silicon.”

	Appropriate correction is required.  

8.	Claim 1, and thus dependent claims 3-26 and 28-30, claim 3, and claim 28, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A)	Claims 1 and 28 each recite ranges in conjunction with the term “about” rendering the claims indefinite because there is nothing in the specification or prior art to provide any indication as to what range is covered by the term "about" (see Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991) (MPEP 2173.05(b)].  
The use of “about” in conjunction with claimed ranges was previously rejected where it appeared (see Non-Final Office Action mailed 2/5/2020, pages 14-15).  It is noted that the use of approximation terms or terms of degree such as “about” are not indefinite when the specification provides some standard allowing for one of ordinary skill in the art to understand the scope of the term.  If the specification does not provide some standard for measuring that degree, a Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.  The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311.  In the instance scenario, there specification fails to make clear what would or would not be covered by the ranges in conjunction with the term about.  There is not any disclosure of how much the range may vary from the endpoints, and no examples of materials outside the endpoint examples.  
B)	Claim 3 recites “wherein the active material comprises the silicon” which invokes improper antecedent basis as claim 1 fails to recite “an active material.”  Correction can be made by way of amending claim 3 to:  “wherein the composite active material particles…”  
Appropriate correction is required.  For compact prosecution purposes, the claims will be examined as if “about” was removed in each instance where it appears in claims 1 and 28.  
	 
Claim Rejections - 35 USC § 103 
9.	Claims 1, 3-4, 8, 12-13, 17, 25, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513).
	Regarding claim 1, Hao teaches an anode material composition for a metal-ion battery (P2-3, 12-15; not limited to full disclosure), comprising
x) (i.e., “composite active material particles that comprise an active material (silicon) and another material (oxygen that makes up the oxide portion of SiOx) (P15, 19) [alternatively the higher energy density material 26 (“composite active particles”) may be a silicon alloy or a silicon/germanium composite (P19) in which case the alloying metal of the silicon alloy would be the “another material” or the germanium of the silicon/germanium composite would be the “another material”);
a conductive current collector 14; and
a first layer 20 having a porosity between 20-40% that comprises a carbon material and conductive additives (“porous conductive interlayer comprising pores”) (P15-20; claim 19), the first layer 20 (“porous conductive interlayer”) coupling the second layer 24 (“active material coating”) to the current collector 14 (see Fig. 2),
wherein the claimed range (10-97 vol.%) of porosity for the first layer 20 (“porous conductive interlayer) overlaps with the taught porosity range of Hao (20-40% - intrinsically a volume percentage as porosity by definition is a ratio of the volume of voids or pore space divided by the total volume) (P20, 23) such that a prima facie case of obviousness exists for the range claimed (see MPEP § 2144.05).
Regarding claim 3, Hao teaches wherein the [composite] active material [particles] 26 comprises the silicon (P19).
Regarding claim 4, Hao teaches wherein the second layer 24 (“active material coating”) comprises carbon nanotubes as conductive additives (P19).
Regarding claim 8, Hao teaches wherein the current collector may comprise stainless steel (P19).
Regarding claim 12, Hao teaches wherein the first layer 20 (“porous conductive interlayer”) comprises carbon (P17).
Regarding claim 13, Hao teaches the first layer 20 (“porous conductive interlayer”) comprises carbon nanotubes (P17).
Regarding claim 17, Hao teaches wherein the second layer 24 (“active material coating”) comprises a first binder (P19) and the first layer 20 (“porous conductive interlayer comprises”) comprises a second binder (P17).  Hao does not explicitly teach the first and second binders have the same composition; however, the Courts have held that the a rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. 
Therefore, it would have been obvious to one having ordinary skill in the art to select the same binder for each of the layers 20, 24  in view of the rationale “Obvious to try” – Choosing from a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success (MPEP 2143, Exemplary Rationale E) given in the instant scenario, there is a need to select binder materials for each of the layers 24, 20 of Hao, wherein in the context of potential solutions for comparative binder selection between the layers, there are only two solutions:  the binders will either be the same or different; wherein one of ordinary skill in the art could have pursued these two options with a reasonable expectation of success, especially given that other materials of the layers (the carbon materials) are explicitly taught as being the same or different (P19).  
Regarding claim 25, Hao teaches wherein first layer 20 (“porous conductive interlayer”) may comprise graphene and carbon nanotubes (P17) which are intrinsically 2D and 1D particles.    
Regarding claim 28, Hao teaches wherein the pore fraction of the first layer 20 (“porous conductive interlayer”) is between 20-40% (P20, 23; claim 19) which overlaps with the claimed range (30-85 vol.%) such that a prima facie case of obviousness exists (see MPEP § 2144.05).
Regarding claim 29, Hao teaches high energy density material 26 that may be a silicon material such as silicon oxide (SiOx) (i.e., “composite active material particles that comprise an active material (silicon) and another material (oxygen that makes up the oxide portion of SiOx) (P15, 19) [alternatively higher energy density material 26 may be a silicon/germanium composite (P19) in which case the germanium of the silicon/germanium composite would be the “another material”).  These are the same materials taught for the composite active particles of the instant disclosure (P52-54), and thus, it is considered intrinsic that these materials exhibit the feature claimed.  Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding claim 30, Hao teaches wherein “the another material” comprises a metal (germanium in the case of silicon/germanium composite) or a ceramic (in the case of silicon oxide) (P19).

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) as applied to at least claim 1 above, and further in view of Kimura et al. (US 2016/0344015).
Regarding claim 5, Hao teaches the second layer 24 (“active material coating”) comprises conductive additives (P19), but fails to disclose an amount or range to be added 
In the same field of endeavor, Kimura teaches analogous art of an anode containing silicon-containing particles to which conductive additives are included, and that the content of the conductive additive with respect to the total amount of the active material layer 102 is preferably greater than or equal to 1 wt% and less than or equal to 10 wt%, and more preferably 1-5 wt% (P196).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize 1-10 wt%, more preferably 1-5 wt% of the  conductive additives of Hao (P19) given Kimura teaches an analogous anode composition and that this is a suitable range for the conductive additives (P196).

11.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) as applied to at least claim 1 above, and further in view of Sawa et al. (US 2016/0204431).
Regarding claim 6, Hao teaches wherein the material of the current collector 14 can be a metal foil such as nickel, iron, copper, aluminum, stainless steel and carbon, as well as any other material known to those skilled in the art of electrode applications (P16).  Hao fails to disclose the current collector 14 is a copper alloy comprising less than 99 wt. % copper relative to all components of the current collector.
In the same field of endeavor, Sawa teaches analogous art of a negative electrode (i.e., anode) for a lithium secondary battery including a silicon-based active material and metal current 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the metal current collector of Hao that may comprise one or more metals including copper, nickel, etc. that specified by Sawa having the composition of 96.2% by mass of Cu, 3% by mass Ni, 0.65% by mass Si, and 0.15% Mg (P46) as the Courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07.
Regarding claim 7, Hao teaches wherein the material of the current collector 14 can be a metal foil such as nickel, iron, copper, aluminum, stainless steel and carbon, as well as any other material known to those skilled in the art of electrode applications (P16).  Hao does not explicitly teach that the nickel is in amount from 0.5 wt. % to 100 wt. % relative to all components of the current collector; however, it is noted that the range essentially covers all possibilities (except for some value greater than 0 to less than 0.5%).  
In the same field of endeavor, Sawa teaches analogous art of a negative electrode (i.e., anode) for a lithium secondary battery including a silicon-based active material and metal current collector, wherein the current collector is a copper alloy foil with a composition of 96.2% by mass of Cu, 3% by mass Ni, 0.65% by mass Si, and 0.15% Mg (P46).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the metal current collector of Hao that may prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07.

12.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) as applied to at least claim 1 above, and further in view of Douglas et al. (US 2009/0317710).
Regarding claim 9, Hao teaches wherein the material of the current collector 14 can be a metal foil such as nickel, iron, copper, aluminum, stainless steel and carbon, as well as any other material known to those skilled in the art of electrode applications (P16).  Hao does not explicitly teach the current collector is a composite material comprising a plurality of layers.
In the same field of endeavor, Douglas teaches analogous art of a composite current collector material comprising a plurality of layers (i.e., a polymer substrate coated with dispersions of conductive nanoparticles), the construct being lightweight and capable of providing non-metal implantable batteries (P14, 32, 33), and is well suited for electrochemical applications where high conductivity and bond strength improves the performance of the application (P19), as well as chemical resistance to electrolytes and acids (P32), in conjunction with other numerous advantages over metal current collectors as detailed at P34-36 and P40-43.    
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize the composite material current collector of 
Regarding claim 11, Hao fails to teach wherein the current collector comprises one or more mechanical reinforcement additives comprising nanowires, nanotubes, nanoflakes, or nanofibers.
In the same field of endeavor, Douglas teaches analogous art of a composite current collector material in which carbon nanotubes (“mechanical reinforcement additives”) are utilized in a coating applied to a substrate, the achieved current collector structure construct being lightweight and capable of providing non-metal implantable batteries (P14, 32, 33), and is well suited for electrochemical applications where high conductivity and bond strength improves the performance of the application (P19), as well as chemical resistance to electrolytes and acids (P32), in conjunction with other numerous advantages over metal current collectors as detailed at P34-36 and P40-43.  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize the composite material current collector of Douglas including a carbon nanotube coating layer (“mechanical reinforcement additives”) in place of the metal foil of Hao in view of the advantages described above and within the disclosure of Douglas (P14, 19, 32-43; not limited to full disclosure). 

13.	Claims 10, 14-18, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) as applied to at least claim 1 above, and further in view of Kawakami et al. (US 2010/0323241).
Regarding claim 10, Hao fails to disclose the current collector 14 is a porous material comprising pores as claimed.   In the same field of endeavor, Kawakami teaches analogous art of an anode material composition for a metal-ion battery including a main active material layer 205 (“active material current coating”), a conductive current collector 200, and a conductive buffer layer 208 (“conductive interlayer”) coupling the active material coating to the current collector (Fig. 2; P51, 80-88, 97).  Kawakami teaches wherein the current collector may be a plate including a mesh-like plate, sponge-like plate, etc. (i.e., “a porous material comprising pores”) (P80).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to utilize the known construct of a current collector having the form of a plate including a mesh-like plate, sponge-like plate, etc. (i.e., “a porous material comprising pores”) as taught by Kawakami (P80) for the current collector 14 of Hao in order to provide the predictable result of a light-weight electrode.  Furthermore, the Courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07.
Regarding claim 14, Hao teaches wherein the first layer 20 (“porous conductive interlayer”) comprises a binder including “any commercially available binder known to those skilled in the art.”  Hao does not explicitly teach the binder is a polymer.
In the same field of endeavor, Kawakami teaches analogous art of an anode material composition for a metal-ion battery including a main active material layer 205 (“active material 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the binder material of Hao’s first layer 20 (“porous conductive interlayer”) that of an organic polymer given Kawakami teaches an analogous construct including conductive buffer layer 208 (“conductive interlayer”) that comprises at least one binder that is specified as organic polymer (P82-85). The Courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07.
Regarding claim 15, Hao as modified by Kawakami teaches wherein the one or more polymers comprise polyvinyl alcohol or an electrically-conductive polymer (P77-79; 82-85).
Regarding claim 16, Hao as modified by Kawakami teaches wherein the one or more polymers comprise a co-polymer or a mixture of two or more polymers (P77-79; 82-85).
Regarding claim 17, note this is an alternative rejection from the one presented above.  Hao teaches wherein the second layer 24 (“active material coating”) comprises a first binder (P19) and the first layer 20 (“porous conductive interlayer comprises”) comprises a second binder (P17).  Hao does not explicitly teach the first and second binders have the same 
Therefore, it would have been obvious to one having ordinary skill in the art to select the same binder for each of the layers 20, 24 given Kawakami teaches an analogous construct and that it is a known technique to provide the active material coating and the interlayer with first and second binders that have the same composition (P59, 77-79; 82-85), wherein such a technique provides the predictable result of allowing the binder within the layers to have the same properties such as expansion/contraction and “because then the interface of the buffer layer and the main active material layer is formed continuously” (P59, 85) .
Regarding claim 18, Hao as modified by Kawakami teaches wherein the first binder and the second binder comprise the same polymer (P77-79; 82-85).
Regarding claim 24, Hao is silent as to the dimensions of the high energy density material 26 (“composite active material particles”) and that they are specifically nanocomposite active material particles.  
In the same field of endeavor, Kawakami teaches analogous art of an anode material composition for a metal-ion battery including a main active material layer 205 (“active material current coating”), a conductive current collector 200, and a conductive buffer layer 208 (“conductive interlayer”) coupling the active material coating to the current collector (Fig. 2; 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the dimensions of the high energy density material 26 (“composite active material particles”) those of a nanoscale (i.e., nanocomposite active material particles) given Kawakami teaches an analogous construct including an active material coating with composite active material particles that are nano-sized (P64-73).  The Courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07.
Regarding claim 26, Hao teaches the first layer 20 (“porous conductive interlayer”) is formed on the current collector 14 and includes a carbon material and a binder (P17-18).  Hao fails to explicitly teach that the first layer 20 (“porous conductive interlayer”) is chemically bonded to the conductive current collector 14 as claimed.  
In the same field of endeavor, Kawakami teaches analogous art of an anode material composition for a metal-ion battery including a main active material layer 205 (“active material solvent for the binder (83), the binder intrinsically dissolves, chemically binds to the conductive material and the surface of the current collector when applied, and maintains this chemical bonding once the solvent is removed/dried.  Thus, Kawakami teaches a method which intrinsically provides for the analogous buffer layer (“conductive interlayer”) to be chemically bound to the current collector.  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to apply the known buffer layer (“conductive interlayer”) application method as taught by Kawakami when forming the first layer 20 (“porous conductive interlayer”) on the current collector 14 as taught by Hao (P17-18) such that the first layer 20 (“porous conductive interlayer”) is chemically bonded to the current collector 14 via the binder in order to provide the predictable result of maintaining the required connection between the current collector 14 and the first layer 20 (“porous conductive interlayer”) such that electrical conduction can be achieved.  

14.	Claims 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) as applied to at least claim 1 above, and further in view of Wang et al. (US 2010/0291442).
Regarding claim 19, Hao teaches wherein the second layer 24 (“active material coating”) comprises a first binder (P19) and the first layer 20 (“porous conductive interlayer comprises”) comprises a second binder (P17).  Hao does not explicitly teach that each of said layers 24, 20 comprise at least one water-soluble layer that has a degree of hydrolysis greater than 94%.  
In the same field of endeavor, Wang teaches analogous art of a primer layer that facilitates electrical conduction between the electroactive material and current collector, wherein the primer layer, analogous to the first layer 20 (“ porous conductive interlayer”) of Hao, includes a vinyl-based polymer such as polyvinyl alcohol (intrinsically a water-soluble polymer binder) that may be greater than 50/60/70/80/90/95/99% hydrolyzed (i.e., including varying amounts of hydroxyl groups as taught by Wang) given the hydroxyl groups may provide good adhesion to a conductive support and may cause the polymer to be less soluble in the electrolyte (P49).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the first and second binders of Hao that of the PVA polymer binder (“water-soluble polymer binder”) of Wang having a degree of hydrolysis of greater than 50/60/70/80/90/95/99% in order to achieve the desired adhesion to the current collector and among the layers and to further vary the solubility of the PVA resin in the electrolyte (P49).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).  Furthermore, with respect to the degree of hydrolysis, the discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07.
Regarding claim 26, Hao teaches the first layer 20 (“porous conductive interlayer”) is formed on the current collector 14 and includes a carbon material and a binder (P17-18).  Hao fails to explicitly teach that the first layer 20 (“porous conductive interlayer”) is chemically bonded to the conductive current collector 14 as claimed.  
In the same field of endeavor, Wang teaches analogous art of a primer layer that facilitates electrical conduction between the electroactive material and current collector, wherein the primer layer, analogous to the first layer 20 (“ porous conductive interlayer”) of Hao, is a polymeric composition that facilitates electric conduction and adhesion and may be designed of a polymer having hydroxyl functional groups such that there is adhesion (i.e., “chemical bonding”) between the electroactive layer and the current collector via the primer layer (P24, 30; full disclosure).  Alternatively, intermediate layer 28 may be positioned between the first primer layer 24 (“conductive interlayer”) and the conductive support 22 (“current collector”) that can be a plasma treated layer, an ionic layer, and is chosen for its electrical conductivity and adhesiveness (P40) and thus also is an entity that allows for chemical bonding between the first primer layer 24 (“conductive interlayer”) and the conductive support 22 (“current collector”).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the binder material of Hao’s first layer 20 (“porous conductive interlayer”) that of the polymeric composition having hydroxyl functional .  

15.	Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) as applied to at least claim 1 above, and further in view of Friend et al. (US 2018/0069234)  and Roder et al, “Simulating the Impact of Particle Size Distribution on the Performance of Graphite Electrodes in Lithium-Ion Batteries,” Energy Technology, 02 Dec. 2016, 1588-1597 (copy previously provided). 
Regarding claims 20 and 21, Hao fails to disclose the composite active material particles 26 are substantially spherical in shape and have a particle size distribution with a coefficient of variance that is less than about 0.2 (claim 20), and less than about 0.1 (claim 21).   
In the same field of endeavor, Friend teaches analogous art of silicon-based active material particles that may be alloyed with another element (i.e., the same materials taught by Hao- P19), wherein the active material particles are substantially spherical in shape (see Figs. 1-4), and wherein it is desirable to carefully control the particle size distribution so as to enable formation of electrode layers of uniform thickness and density (P14). Friend teaches that both oversized and undersized particles are detrimental in this regard as particles which are excessively large disrupt the packing of the electrode layers, and particles which are excessively small may form agglomerates in slurries, impeding even distribution of the electroactive material k (p. 1593) and teaches that the best electrode performance is obtained for particle size distributions with large k and small λ values, that is, narrow distributions with small mean particle radii (p. 1593), the desired narrow distribution of particle size as taught by Roder lending itself to a small coefficient of variance (i.e., the narrower the distribution of particle size, the smaller the coefficient of variance).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the composite active material particles 26 of Hao as substantially spherical in shape and having a narrow particle size distribution (i.e., a small coefficient of variance) in view of the teachings of Friend and Roder as detailed above in order to enable formation of electrode layers of uniform thickness and density (Friend:  P14), and to achieve the best electrode performance (Roder:  p. 1593).  
Although a specific range is not taught for the coefficient of variance, a person of ordinary skill in the art is directed by the prior art to control the particle size distribution to be narrow, and that the narrower the particle size distribution, the better the electrode capacity (see Fig. 4 of Roder; . 1593), thereby providing the motivation to make the particle size distribution as narrow as possible, or in other words, as having the smallest coefficient of variance possible.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  

22 is rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) as applied to at least claim 1 above, and further in view of Hong et al. (US 2013/0059203) and Kawaji et al. (US 2016/0329539).
Regarding claim 22, Hao fails to disclose that the composite active material particles 26 are substantially spherical in shape and arranged to form a colloidal crystal structure with a specific grain size.  In the same field of endeavor, Hong teaches analogous art of a silicon complex anode active material for a lithium secondary battery that is provided in the form of a secondary particle (agglomerated primary particles or a “colloidal crystal structure” as claimed) having a diameter/grain size of 1 to 30 μm with a preferred particle shape that is spherical (P43; Figs. 1, 5, 6).  
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to select as the composite active materials 26 of Hao those of Hong which are in the form of substantially spherical secondary particles (“colloidal crystal structure”) having an average particle/grain size of 1 to 30 μm in order to obtain the benefits taught by Hong of obtaining an active material that prevents a decrease of a capacity due to volume expansion, cracking, and/or breaking of active material particles, prolongs cycle lifetime, and provides a high energy density material suitable for a high capacity battery (P1).   Furthermore, the Courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07.
prima facie case of obviousness exists (see MPEP § 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the secondary particles of modified Hao to have a particle diameter (i.e., grain size) that is defined so as to be the thickness of the negative electrode mixture layer 60 or less (i.e., 100% of the thickness or less) (P43) given the technique is known in the art (P43), thereby providing the predictable results of an electrode active material particles that will not protrude from the active material layer into the separator.

17.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hao et al. (US 2016/0211513) as applied to at least claim 1 above, and further in view of Hong et al. (US 2013/0059203).
Regarding claim 23, Hao teaches wherein the composite active material particles are substantially spherical in shape.  In the same field of endeavor, Hong teaches analogous art of a silicon complex anode active material for a lithium secondary battery that is provided in the form of a secondary particle (agglomerated primary particles) having a diameter/grain size of 1 to 30 μm with a preferred particle shape that is spherical (P43; Figs. 1, 5, 6).  
prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); MPEP 2144.07.

Response to Arguments
18.	Applicant's arguments filed 10/22/2020 have been fully considered.
	1)  At the outset, the Examiner asserts that the Applicant is under a duty to identify the earliest support for amended subject matter:
Furthermore, given the instant application has some prior claims supported by the priority document and other claims that are not supported by the priority document (see prior Office Action “Priority” section), Applicant should detail which application (provisional or non-provisional) is relied upon with appropriate citations for amendments filed such that the effectively filed date of the claims can be determined.
It appears based on the following comment (page 10 of 14 of the response filed 9/23/2020), Applicant only considers the amendment of “a composite” supported by the instant application and NOT the priority document such that the effectively filed date of the claims would be that of the instant application (11/28/2017):  (e.g., see Page 2 of the Advisory Action, Emphasis is the Examiner’s)
As a reminder, for original claims (Examiner emphasis) in non-provisional applications, the Applicant is not asked to identify which claims have provisional support and which do not. earliest support for amended subject matter. The Applicant respectfully asks that the Examiner clarify the authority under which the Applicant is being asked to identify the earliest support (i.e„ provisionalvs. non-provisional) for amended subject matter. In this case, the Applicant has made no admission that the “composite” aspect lacks support in the provisional application. The Applicant simply believes that the issue of provisional support is moot with respect to patent examination when there is no cited intervening prior art (Examiner emphasis).
However, as a courtesy, support for the “composite” active material particle that comprises “an active material and another material” (and new dependent claims 29-30) is supported in the provisional application at least as follows (with further comments).

1)  Applicant is correct that original claims are not required to include identifying support and that the initial burden is on the Examiner for original claims; however, the authority under which the Applicant is being asked to clarify was cited in the prior Office Action and is repeated here:  MPEP 2163, section IIA3(b):
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 ("[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.").  However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure.").

To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998).

Moreover, the issue of provisional support is not moot with respect to patent examination when there is no cited intervening prior art as argued by Applicant:  the entire foundation of searching a claim set is predicated on the earliest effective filing date, wherein the first step of patent claim examination is to determine what this date is.  If amendments are filed for new or amended 
Applicant’s comments specifically pointing out support for new or amended claims with respect to the oldest application whose benefit is sought also promotes compact prosecution in terms of prior art application as it obviates the potential of what would be non-applicable intervening references from being applied, and further improves clarity of the record for all individuals.  The Examiner appreciates and thanks Applicant’s representative for the comments provided in the response filed 12/15/2020 identifying support to the oldest application whose benefit is sought for the amended and new claims. 
	
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AMANDA J BARROW/Primary Examiner, Art Unit 1729